1                                                           JS-6
2

3

4

5

6

7

8
                          UNITED STATES DISTRICT COURT
9
                          CENTRAL DISTRICT OF CALIFORNIA
10

11
     MICHAEL PAUL BARBER,                     Case No. EDCV 18-1700 (SS)
12

13   Plaintiff,
                                                      JUDGMENT
14
     v.
15
     ANDREW SAUL, Commissioner of the
16
     Social Security Administration,
17

18                   Defendant.

19

20        IT IS ADJUDGED that the decision of the Commissioner is
21   REVERSED and that the above-captioned action is REMANDED to the

22   Commissioner   for    further   action    consistent   with   the   Court’s
     Memorandum Decision and Order.
23

24
     DATED:   September 4, 2019
25

26                                                    /S/           __________
27                                            SUZANNE H. SEGAL
                                              UNITED STATES MAGISTRATE JUDGE
28
